DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office action has been issued in response to amendment filed on 10/08/2021. 
  
Independent claims 1, 8 and 15 are amended and claim is 20 previously cancelled. Claims 1 – 19 and 21 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Examiner contacted the Applicant on December 30, 2021 to suggest amendment to claims 1, 8 and 15 distinguish the claims from the prior art overcome and overcome potential issues with respect to 35 U.S.C. § 112, second paragraph. Applicant agreed with Examiner’s suggestions. The agreed upon language is incorporated into the claims below.


IN THE CLAIMS:
	Please amend claims 1, 8 and 15. 
1. (Currently Amended) A system, comprising: 
at least one computing device comprising at least one processor; and a memory storing executable instructions, wherein the instructions, when executed by the at least one processor, cause the at least one computing device to at least: 
generate a user interface comprising an operating system (OS) deployment forecast graph of an OS update schedule that specifies an OS update for a plurality of client devices, wherein the OS deployment forecast graph is based on a history of deployments of previous OS updates; 
transmit, to a first subset of the plurality of client devices, a command to deploy the OS update; 
receive, from updated client devices comprising the first subset of the plurality of client devices, update behavior data associated with the OS update; 
perform an analysis of the update behavior data that correlates an update incompatibility with the OS update, the update incompatibility specifying at least one of an application and a driver that is incompatible with the OS update, wherein the at least one of the application and the driver is identified as incompatible based on a threshold percentage of a set of the updated client devices that include the at least one of the 
prevent the OS update from being deployed to a second subset of the plurality of client devices specified by the OS update schedule; and
update the generated user interface to include an actual OS deployment graph, the OS deployment forecast graph, a release date indicator for an updated OS version included in the OS update, and an end-of-support date indicator for an OS version that is updated by the OS update, the actual OS deployment graph comprising an actual number of device updates over time between the release date indicator and the end-of-support date indicator.

8. (Currently Amended) A non-transitory computer-readable medium storing executable instructions, wherein the instructions, when executed by at least one processor, cause at least one computing device to at least: 
generate a user interface comprising an operating system (OS) deployment forecast graph of an OS update schedule that specifies an OS update for a plurality of 4client devices, wherein the OS deployment forecast graph is based on a history of deployments of previous OS updates; 
transmit, to a first subset of the plurality of client devices, a command to deploy the OS update; 
receive, from updated client devices comprising the first subset of the plurality of client devices, update behavior data associated with the OS update; 

prevent the OS update from being deployed to a second subset of the plurality of client devices specified by the OS update schedule; and 
update the generated user interface to include an actual OS deployment graph the OS deployment forecast graph, a release date indicator for an updated OS version included in the OS update, and an end-of-support date indicator for an OS version that is updated by the OS update, the actual OS deployment graph comprising an actual number of device updates over time between the release date indicator and the end-of- support date indicator.

15. (Currently Amended) A computer-implemented method, comprising: 
generating a user interface comprising an operating system (OS) deployment forecast graph of an OS update schedule that specifies an OS update for a plurality of client devices, wherein the OS deployment forecast graph is based on a history of deployments of previous OS updates; 
transmitting, to a first subset of the plurality of client devices, a command to deploy the OS update; 

performing an analysis of the update behavior data that correlates an update incompatibility with the OS update, the update incompatibility specifying at least one of an application and a driver that is incompatible with the OS update, wherein the at least one of the application and the driver is identified as incompatible based on a threshold percentage of a set of the updated client devices that include the at least one of the application and the driver being correlated with updated behavior values that differ from a baseline behavior value; 
preventing the OS update from being deployed to a second subset of the plurality of client devices specified by the OS update schedule; and
updating the generated user interface to include an actual OS deployment graph the OS deployment forecast graph, a release date indicator for an updated OS version included in the OS update, and an end-of-support date indicator for an OS version that is updated by the OS update, the actual OS deployment graph comprising an actual 8number of device updates over time between the release date indicator and the end-of- support date indicator.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad Kabir whose telephone number is (571)270-1341.  The examiner can normally be reached on M-F, 8:00 am - 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-1859. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/Mohammad Kabir/
Examiner, Art Unit 2199
/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199